J-A30044-18

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                 Appellee                 :
                                          :
                   v.                     :
                                          :
BRIAN KURT BANTUM,                        :
                                          :
                Appellant                 :       No. 1476 WDA 2017

          Appeal from the Judgment of Sentence August 31, 2017
              in the Court of Common Pleas of Blair County
           Criminal Division at No(s): CP-07-CR-0002204-2016

BEFORE:     SHOGAN, J., KUNSELMAN, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                 FILED JANUARY 10, 2019

      Brian Kurt Bantum (Appellant) appeals from the August 31, 2017

judgment of sentence imposed after a jury convicted him of, inter alia,

person not to possess a firearm. Appellant’s counsel has filed a petition to

withdraw and a brief pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon

review, we deny counsel’s petition and remand for further proceedings

consistent with this memorandum.

      We glean the following procedural history from the record.1 On July 7,

2017, Appellant, represented by Attorney Mark Zearfaus, proceeded to a

one-day jury trial. At the conclusion of the trial, Appellant was convicted of


1 In light of our disposition, we need not recount the underlying facts at this
time.



*Retired Senior Judge assigned to the Superior Court.
J-A30044-18


one count each of person not to possess a firearm, theft by unlawful taking,

receiving stolen property, and disorderly conduct.2 On August 31, 2017, the

trial court sentenced Appellant to an aggregate term of five to ten years of

incarceration.

      On September 5, 2017, Appellant filed a counseled post-sentence

motion to modify sentence and for a new trial based on the weight of the

evidence.3    By order filed September 12, 2017, the trial court denied

Appellant’s post-sentence motion.

      On September 13, 2017, Appellant pro se filed a purported notice of

appeal alleging, inter alia, that Attorney Zearfaus provided ineffective

assistance of counsel, and requesting the appointment of new counsel. In

response, on September 29, 2017, Attorney Zearfaus filed a motion for

leave to withdraw as counsel with the trial court and requested a hearing to

determine whether Appellant wished to represent himself or have new

counsel appointed. On October 2, 2017, Appellant filed a motion to remove

Attorney Zearfaus as counsel and again sought appointment of new counsel

for purposes of appeal.




2 By simultaneous bench trial, the trial court found Appellant guilty of four
summary offenses. Order, 6/12/2017.
3 Additionally, Appellant pro se filed a post-sentence motion on September
8, 2017, which the trial court denied on September 21, 2017, because
Appellant was represented by counsel.




                                    -2-
J-A30044-18


      The scheduled hearing on Attorney Zearfaus’s motion was postponed

several times.     While disposition on the motion was pending, Attorney

Zearfaus timely filed the instant notice of appeal to preserve Appellant’s

appellate rights. Accordingly, Attorney Zearfaus was docketed as attorney

of record in this Court.

      Thereafter, a hearing was held on November 30, 2017,4 at the

conclusion of which the trial court granted Attorney Zearfaus’s petition to

withdraw as counsel and appointed new counsel for Appellant, Attorney

Robert Donaldson.      Order, 11/30/2017.   The trial court ordered Attorney

Donaldson to file a concise statement of matters complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Attorney Donaldson complied, alleging that

the verdict was against the weight of the evidence.        Pa.R.A.P. 1925(b)

Statement, 5/3/2018, at 2.       Thereafter, the trial court filed an opinion

pursuant to Pa.R.A.P. 1925(a).

      Because Attorney Donaldson never entered his appearance in this

Court pursuant to Pa.R.A.P. 120,5 all notifications regarding this appeal,


4 The transcript for this hearing has not been made part of the record. See
Commonwealth v. Bongiorno, 905 A.2d 998, 1000-01 (Pa. Super. 2006)
(“[T]he ultimate responsibility of ensuring that the transmitted record is
complete rests squarely upon the appellant and not upon the appellate
courts.”). In light of our disposition, we direct counsel on remand to ensure
that this transcript is included in the certified record.
5 This rule provides that, “[n]ew counsel appearing for a party after
docketing pursuant to Rules 907(b)… shall file an entry of appearance
(Footnote Continued Next Page)




                                     -3-
J-A30044-18


including the briefing schedule, were sent to Attorney Zearfaus. However,

because Attorney Zearfaus believed that he was no longer Appellant’s

counsel for appeal, he did not file a brief on Appellant’s behalf.      Attorney

Donaldson did not inquire with this Court regarding the status of Appellant’s

appeal, and did not file a brief on Appellant’s behalf.       Thus, on July 27,

2018, this Court dismissed Appellant’s appeal for failure to file a brief.

      On August 6, 2018, Attorney Zearfaus filed a petition to reinstate

Appellant’s appeal. Therein, he explained that he was no longer counsel of

record because he was granted leave by the trial court to withdraw, but

nonetheless asked this Court to reinstate Appellant’s appeal, order Attorney

Donaldson to enter his appearance, and issue a new briefing schedule to

Attorney Donaldson. By per curiam order, this Court granted the petition to

reinstate Appellant’s appeal, directing counsel to file a brief by September 6,

2018. However, this Court also held “[t]o the extent that Attorney Zearfaus

seeks to withdraw his appearance, that request is denied without prejudice.

Should substitute counsel enter his or her appearance in this Court, Attorney

Zearfaus may again seek to withdraw in this Court.” Order, 8/16/2018.
(Footnote Continued)   _______________________



simultaneous with or prior to the filing of any papers signed by new
counsel.” Pa.R.A.P. 120(a). Rule 907(b) provides that once 30 days have
passed from the docketing of the appeal, “a counsel’s appearance for a party
may not be withdrawn without leave of court, unless another lawyer has
entered or simultaneously enters an appearance for the party.” Pa.R.A.P.
907(b). Attorney Donaldson did not enter his appearance in this Court, and
therefore Attorney Zearfaus remains counsel of record in this Court.




                                                 -4-
J-A30044-18


      Attorney Donaldson, to this date, still has not entered his appearance

with this Court. On September 19, 2018, Attorney Zearfaus filed a petition

to withdraw and Anders brief.      The Commonwealth has not filed a reply

brief in this matter.    In response to Attorney Zearfaus’s Anders brief,

Appellant filed pro se an application for clarification, asserting that Attorney

Donaldson represents him on appeal, not Attorney Zearfaus.              Pro se

Application for Clarification, 12/12/2018.

      With this background in mind, we turn to our standard of review in

Anders cases.

      Direct appeal counsel seeking to withdraw under Anders must
      file a petition averring that, after a conscientious examination of
      the record, counsel finds the appeal to be wholly frivolous.
      Counsel must also file an Anders brief setting forth issues that
      might arguably support the appeal along with any other issues
      necessary for the effective appellate presentation thereof….

             Anders counsel must also provide a copy of the Anders
      petition and brief to the appellant, advising the appellant of the
      right to retain new counsel, proceed pro se or raise any
      additional points worthy of this Court’s attention.

             If counsel does not fulfill the aforesaid technical
      requirements of Anders, this Court will deny the petition to
      withdraw and remand the case with appropriate instructions
      (e.g., directing counsel either to comply with Anders or file an
      advocate’s brief on Appellant’s behalf). By contrast, if counsel’s
      petition and brief satisfy Anders, we will then undertake our
      own review of the appeal to determine if it is wholly frivolous. If
      the appeal is frivolous, we will grant the withdrawal petition and
      affirm the judgment of sentence. However, if there are non-
      frivolous issues, we will deny the petition and remand for the
      filing of an advocate’s brief.




                                     -5-
J-A30044-18


Commonwealth v. Wrecks, 931 A.2d 717, 720-21 (Pa. Super. 2007)

(citations omitted). Our Supreme Court has clarified portions of the Anders

procedure as follows.

     [I]n the Anders brief that accompanies court-appointed
     counsel’s petition to withdraw, counsel must: (1) provide a
     summary of the procedural history and facts, with citations to
     the record; (2) refer to anything in the record that counsel
     believes arguably supports the appeal; (3) set forth counsel’s
     conclusion that the appeal is frivolous; and (4) state counsel’s
     reasons for concluding that the appeal is frivolous. Counsel
     should articulate the relevant facts of record, controlling case
     law, and/or statutes on point that have led to the conclusion that
     the appeal is frivolous.

Santiago, 978 A.2d at 361.     “Failure to supply a complete record to this

Court for independent review will render a request to withdraw technically

inadequate[.]” Commonwealth v. Curry, 931 A.2d 700, 702 (Pa. Super.

2007) (citation omitted).

     Based upon our examination of counsel’s petition to withdraw and

Anders brief, we conclude that counsel has not complied substantially with

the technical requirements set forth above because counsel failed to include

the November 30, 2017 hearing transcript in the certified record. Without

that transcript, neither counsel nor this Court can satisfy its obligations

under Anders and its progeny. See Commonwealth v. Flowers, 113 A.3d

1246, 1250 (Pa. Super. 2015) (holding that “this Court must conduct an

independent review of the record to discern if there are any additional, non-

frivolous issues overlooked by counsel”).




                                    -6-
J-A30044-18


      We are cognizant that we may remand solely for the incomplete

record. However, in the interest of judicial economy, and because we are

concerned with the apparent abandonment of Appellant by his trial-court-

appointed appellate counsel, Attorney Donaldson, we address one additional

issue that is apparent from the record so that it may be remedied on

remand. In his Anders brief, counsel considers and disposes of, inter alia,6

a weight of the evidence claim.    Anders Brief at 16-17.      However, upon

review of the record, we find that the trial court misapplied the sufficiency-

of-the-evidence standard to Appellant’s weight claim in ruling on his post-

sentence motion, instead concluding that the evidence was sufficient to

support Appellant’s convictions.   Order, 9/12/2017, at 2-3 (unnumbered);

see also Trial Court Opinion, 5/14/2018, at 3-4, 15-16.

      On review of weight claims, this Court’s role “is to review the trial

court’s exercise of discretion in ruling on a weight of the evidence challenge.

We do not review the underlying question of whether the verdict is against

the weight of the evidence.” Commonwealth v. Sullivan, 820 A.2d 795,

807 (Pa. Super. 2003) (citation omitted). Because the trial court applied the


6 It appears from Appellant’s pro se notice of appeal that he sought to
pursue claims regarding Attorney Zearfaus’s ineffective assistance of counsel
on appeal, which Attorney Zearfaus did not address in his Anders brief. We
recognize that this obvious conflict, among other things, clearly
demonstrates that Attorney Zearfaus should not still be Appellant’s counsel
of record on this appeal. We hope that our disposition, detailed infra, will
straighten out this tangled web of representation soon.




                                     -7-
J-A30044-18


wrong standard in its analysis of Appellant’s weight-of-the-evidence claim,

“we are unable to conduct our limited review as to whether the trial court

abused its discretion in concluding that its conscience or sense of justice was

not shocked by the guilty verdict.” Id. (footnote omitted). Thus, because

the trial court applied the wrong standard of review and failed to provide this

Court with an explicit determination on the weight of the evidence, we

cannot agree with counsel that Appellant’s claim that the trial court erred in

denying his motion for a new trial based on the weight of the evidence is

frivolous.

      In light of the foregoing, we deny counsel’s petition for leave to

withdraw pursuant to Anders and remand the case with instructions.          On

remand, the trial court must rule on Appellant’s weight-of-the-evidence

claim under the appropriate standard, and write a supplemental opinion,

within 30 days of the filing of this memorandum, detailing its ruling and

findings. See Commonwealth v. Ragan, 653 A.2d 1286, 1288 (Pa. Super.

1995) (remanding for supplemental opinion where trial court addressed

sufficiency of the evidence but not weight of the evidence). Additionally, the

trial court shall appoint new counsel for Appellant, who shall enter his or her

appearance with this Court in compliance with Pa.R.AP. 120 and 907.

Thereafter, Attorney Zearfaus may seek leave to withdraw with this Court.

Finally, Appellant’s counsel shall ensure the inclusion of the November 30,

2017 hearing transcript in the certified record and, following review of the



                                     -8-
J-A30044-18


entire record, shall file either an advocate’s brief or a petition to withdraw

and Anders brief that fully comply with the requirements detailed above

within 60 days of the trial court’s supplemental opinion. The Commonwealth

may file a brief in response 30 days thereafter.

      Petition to withdraw denied. Case remanded with instructions. Panel

jurisdiction retained.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/10/2019




                                     -9-